Citation Nr: 1812297	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an effective date prior to January 17, 2017 for the award of additional compensation benefits based on spousal dependence.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1980 to April 1992.  

The claim for a TDIU comes before the Board of Veterans' Appeals (Board) from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Harrison, Montana.  Jurisdiction was transferred to the RO in Los Angeles, California.  Furthermore, in a June 2017 decision, the RO determined the effective date for the award of additional compensation for spousal dependence.

The Board notes that in the June 2017 decision, the RO granted the Veteran the award of spousal dependence with an effective date of January 17, 2017.  The Veteran expressed his disagreement in his June 2017 notice of disagreement.  However as will be discussed in the remand portion below, the RO has not issued a statement of the case (SOC), as such the claim for an earlier effective date must be remanded in order to afford the Veteran a SOC on the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he should be granted a TDIU as he is unable to obtain and maintain gainful employment due to his service-connected conditions, specifically his service connected major depression, cervical condition, and migraines.  The Board notes that the Veteran is currently service-connected for migraine headaches evaluated as 10 percent disabling from July 7, 1997 and 50 percent disabling from March 28, 2005; major depression evaluated as 30 percent disabling from March 28, 2005 and 50 percent disabling from April 30, 2010; post-operative residuals cervical discectomy evaluated as 30 percent disabling from March 1, 1994 and 40 percent disabling from February 12, 1998; and right upper extremity radiculopathy due to cervical condition evaluated as 20 percent disabling from March 1, 1994.  Therefore, the Veteran meets the schedular criteria for a TDIU, however the question remains whether the Veteran can obtain and maintain gainful employment. 

The Board notes that the Veteran has not been evaluated for his service-connected migraines since June 2010, depression since May 2010, and his spine since July 1998.  This is particularly concerning due to the degenerative nature of such conditions.  Furthermore, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Specifically, the Veteran alleges that his service-connected conditions required him to sell his private practice and stop working as a counselor.  The Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Therefore, the Board finds that a remand is necessary in order to provide the Veteran with an examination or examinations to assess the current extent and severity of his service-connected disabilities and an opinion or opinions as to whether they preclude him from securing a substantially gainful occupation. 

Due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the record. 
Finally, as noted in the Introduction, the June 2017 decision awarded the Veteran additional compensation based on spousal dependence and assigned an effective date of January 17, 2017.  Thereafter, in June 2017, the Veteran entered a notice of disagreement as to the effective date.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon, 12 Vet. App. at 238.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC regarding the issue of entitlement to an earlier effective date for his award of additional compensation based on spousal dependence.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate

2.  Obtain and associate updated treatment records. 

3.  The Veteran should be afforded appropriate VA examinations to determine the current nature and severity of his service-connected migraines, cervical condition, and major depression. 

Specifically, the examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for a TDIU.  The examiner is requested to provide an opinion as to the functional impact the Veteran's service-connected disabilities, either singularly or in combination, have on his abilitu to obtain and maintain substantially gainful employment consistent with his educational and occupational experience.

(Service connection is currently in effect for major depression, migraine headaches, post-operative residuals cervical discectomy, and right upper extremity radiculopathy due to cervical condition.)

The examination report must include a complete rationale for all opinions expressed.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



